DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-8 in the reply filed on October 21, 2022 is acknowledged.  The traversal is on the grounds that independent claims 1 and 9 recite the same steps, except claim 1 claims the co-fermenting step, and claim 9 claims the mixture produced by the co-fermenting steps.  This is not found persuasive because as noted previously, the inventions are distinct because the inventions as claimed can have a materially different mode of operation and function, including having different method steps, and different start and end points.
The requirement is still deemed proper and is therefore made FINAL.

	Claims 9-16 have been withdrawn.  Claims 1-8 are currently pending and under examination.

	Benefit of priority is to the filing date of November 2, 2020.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the steps of “inoculating the mixture with at least one cell of Ganoderma Lucidum to produce mycelium, agitating the inoculated mixture”; this claim is indefinite, because it is unclear if the inoculated mixture is agitated after the mycelium is produced, or instead is agitated while the mycelium is being produced.  
Claim 8 as currently recited depends from itself.  As such, claim 8 is indefinite, because the dependency of this claim is unclear.  
Claims 2-7 are included in the rejection because these claims depend from above rejected claim 1, and fail to remedy the noted deficiencies. 

Conclusion

No claims are allowable.  However, the claims appear to be free of the art.

Art of Record:
Cecchini et al., The potential use of yeast lees (1-3, 1-6)-B-Glucans as functional food ingredients, Internet Journal of Enology and Viticulture, (2016), N. 4/1, pp. 1-5 (isolation of β-glucans from yeast lees obtained at the end of alcoholic fermentation from white and red grape must to provide a functional food ingredient).

Deng et al., WO 2015/013840; published 2015 – English translation provided by Examiner (method for preparing Ganoderma lucidum fermentation products including a polysaccharide, by adding Ganoderma lucidum to material including feed, meat, Chinese traditional medicine, and tea).

Kaur et al., IDS, Evaluation of Ganoderma lucidum strains for the production of bioactive components and their potential use as antimicrobial agents, Journal of Applied and Natural Science, 7(1), (2015), pp. 298-303 (production of extracts including polysaccharides obtained from fruiting bodies of Ganoderma lucidum have antimicrobial properties).

Kelly et al., US 2019/0254305; Published 9/22/19 (method of producing a mycelated cacao bean or other agricultural product, including Garden Cress (Lepidium Sativum), where the mycelium is from a fungus, including Ganoderma Lucidum).

Stamets, IDS, US 8,765,138; Published 2014 (method of producing a compound with antibacterial properties from medicinal mushroom mycelium, including from Ganoderma Lucidum, where the mycelium is grown on sterilized malt yeast rice agar).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653